Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 9, 10, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 2020/0336183) in view of Tran (US 2020/0364187) and further in view of Norita (US 2019/0059004).
Referring to claim 1, TSAI discloses a method for establishing a beam connection (FIG. 1, 2 and Par. 7, “VR docking stations are connected to VR devices such as headsets”), including:
determining, by a first device, a location of a first part of a user (FIG. 1 and Par. 1, “The VR devices are generally worn around the head of a user“. Par. 34, “In operation, the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 ”. Par. 33 and 17, “if the VR device 104 is located within an area opposite to and facing the display screen 106, then the sensing unit may determine the location of the VR device 104 and regulate the radiation pattern of the wireless signals transmitted by the first array antenna 114-1 and the second array antenna 114-2”. Note that the VR devices are worn by users as described in paragraph 1 and the VR devices are located by docking station 102 as shown in figure 1);
transmitting and pointing a first beam to the location of the first part (FIG. 1, Par. 34, “ the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 and transmit the wireless signals to the VR device 104.”. Par. 33, “to form a beam and transmit the beam to the VR device 104”, “regulate the radiation pattern of the wireless signals transmitted by the first array antenna 114-1 and the second array antenna 114-2. The radiation pattern may be regulated by utilizing a technique, such as beam forming, to form a beam and transmit the beam to the VR device 104”. Note that the device 102 senses and VR device 104 and determines its location and sends a beam to that direction. Since, the VR device is a device worn by user, thus, the transmitting would be towards the location of the first part of a user);  wherein a second beam is sent based on a second beam position, and the second beam position is a beam position determined by the second device according to a beam scanning based on the first beam ( Par. 35, “if the user moves to a new location, then the sensing unit may determine the new location and regulate the signals from the first array antenna 114-1 and the second array antenna 114-2 to transmit regulated signals in form of beam to the VR device 104 at the new location”, note that the VR device may move again and thus, subsequent beams would be established) and establishing a beam connection based on the second beam position (Par. 33, “The radiation pattern may be regulated by utilizing a technique, such as beam forming, to form a beam and transmit the beam to the VR device 104. In an example, the sensing unit may utilize signal parameters such as wavelength, frequency, phase and amplitude of the signals and perform constructive interference of the signals to form the beam. The beam so obtained may have increased signal strength and may be received by the VR device 104 with minimal or no data loss thereby providing seamless transmission of data to the VR device 104. In an example, the sensing unit may determine the direction of the VR, device 104 with respect to the wireless VR docking station 102 and perform data communication with the VR device 104 in the determined direction”).
TSAI does not explicitly disclose the receiving of the second beam is transmitted by a second device.
In an analogous art, Tran disclose receiving of the second beam transmitted by a second device (Par. 17, “receiving a signal from the UE”, note that the UE is the second device). Tran also discloses a second beam is sent based on a second beam position, and establishing a beam connection based on the second beam position (Par. 17, “receiving a signal from the UE”, “determining a location direction of the UE using said signal”, “generating digital beam forming coefficients to provide a transmit one of said steerable antenna beams in said location direction of the UE”. Note that digital beamforming provides beams to be determined based on position).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of TSAI by incorporating the teachings of Tran, for the purpose establishing an optimal beam based on location of the devices and beamforming training. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
TSAI is not relied on for second beam position is a beam position with an optimal signal.
In an analogous art, Norita discloses a second beam position is a beam position with an optimal signal (Par. 175, “When the beam forming technology is used, optimal beam angles are determined on both transmitter and receiver sides, i.e. at a user terminal 1 and the access point 2, through a negotiation, and use the combination of the optimal beam angles on both transmitter and receiver sides to perform communication therebetween.” Note that both the transmitter and receiver determine the optimal beam for communication between them. Further, since the beam is selected based on the negotiation by both transmitter and receiver, the beam is chosen to be optimal based on location and beam angles).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Norita, for the purpose establishing an optimal beam based on the position of the devices using input of both receiver and transmitter. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of TSAI/Tran and Norita discloses the method according to claim 1, wherein transmitting and pointing the first beam to the location of the first part includes: determining the first beam position based on the location of the first part; and transmitting the first beam based on the first beam position, directing the first beam to the location of the first part (TSAI, Par. 33, “sensing unit may determine the location of the VR device 104 and regulate the radiation pattern of the wireless signals”. Par. 34, “ the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 and transmit the wireless signals to the VR device 104. ”).  
Referring to claim 6, the combination of TSAI/Tran and Norita discloses method according to claim 1, the method further comprising: receiving a plurality of second beams transmitted by a plurality of second devices; identifying each of the plurality of second devices; and establishing beam connection with each of the plurality of second devices, including: using different communication links to establish beam connection with each of the plurality of second devices, respectively; or using time division multiplexing, frequency division multiplexing, and code division multiplexing to establish beam connection with each of the plurality of second devices, respectively (TSAI, FIG. 1, Par. 34, “the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 and transmit the wireless signals to the VR device 104. Note that second and third VR devices can be detected and connections established in the same manner that the first VR device linked. ”Par. 33, “to form a beam and transmit the beam to the VR device 104”, “regulate the radiation pattern of the wireless signals transmitted by the first array antenna 114-1 and the second array antenna 114-2. The radiation pattern may be regulated by utilizing a technique, such as beam forming, to form a beam and transmit the beam to the VR device 104”. Note that the device 102 senses and VR device 104 and determines its location and sends a beam to that direction. Since, the VR device is a device worn by user, thus, the transmitting would be towards the location of the first part of a user).  
Referring to claim 9, TSAI discloses an electronic apparatus (FIG. 1, “102” and Par. 17. Note that device 102 in figure 1 is the host VR device that detects VR devices in the vicinity), including: a processor; and a memory for storing executable instructions of the processor (FIG. 103 and Par. 17, note that the host VR device 102 could be a PC a laptop, thus, it includes memory and a processor), when executed by the processor, the instructions causing the processor to: 
determine, by a first device, a location of a first part of a user (FIG. 1 and Par. 1, “The VR devices are generally worn around the head of a user“. Par. 34, “In operation, the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 ”. Par. 33 and 17, “if the VR device 104 is located within an area opposite to and facing the display screen 106, then the sensing unit may determine the location of the VR device 104 and regulate the radiation pattern of the wireless signals transmitted by the first array antenna 114-1 and the second array antenna 114-2”. Note that the VR devices are worn by users as described in paragraph 1 and the VR devices are located by docking station 102 as shown in figure 1);
transmit and point a first beam to the location of the first part (FIG. 1, Par. 34, “the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 and transmit the wireless signals to the VR device 104.”. Par. 33, “to form a beam and transmit the beam to the VR device 104”, “regulate the radiation pattern of the wireless signals transmitted by the first array antenna 114-1 and the second array antenna 114-2. The radiation pattern may be regulated by utilizing a technique, such as beam forming, to form a beam and transmit the beam to the VR device 104”. Note that the device 102 senses and VR device 104 and determines its location and sends a beam to that direction. Since, the VR device is a device worn by user, thus, the transmitting would be towards the location of the first part of a user);  wherein a second beam is sent based on a second beam position, and the second beam position is a beam position determined by the second device according to a beam scanning based on the first beam ( Par. 35, “if the user moves to a new location, then the sensing unit may determine the new location and regulate the signals from the first array antenna 114-1 and the second array antenna 114-2 to transmit regulated signals in form of beam to the VR device 104 at the new location”, note that the VR device may move again and thus, subsequent beams would be established) and establishing a beam connection based on the second beam position (Par. 33, “The radiation pattern may be regulated by utilizing a technique, such as beam forming, to form a beam and transmit the beam to the VR device 104. In an example, the sensing unit may utilize signal parameters such as wavelength, frequency, phase and amplitude of the signals and perform constructive interference of the signals to form the beam. The beam so obtained may have increased signal strength and may be received by the VR device 104 with minimal or no data loss thereby providing seamless transmission of data to the VR device 104. In an example, the sensing unit may determine the direction of the VR, device 104 with respect to the wireless VR docking station 102 and perform data communication with the VR device 104 in the determined direction”).
TSAI does not explicitly disclose the receiving of the second beam is transmitted by a second device.
n an analogous art, Tran disclose receiving of the second beam transmitted by a second device (Par. 17, “receiving a signal from the UE”, note that the UE is the second device). Tran also discloses a second beam is sent based on a second beam position, and establishing a beam connection based on the second beam position (Par. 17, “receiving a signal from the UE”, “determining a location direction of the UE using said signal”, “generating digital beam forming coefficients to provide a transmit one of said steerable antenna beams in said location direction of the UE”. Note that digital beamforming provides beams to be determined based on position).  

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of TSAI by incorporating the teachings of Tran, for the purpose establishing an optimal beam based on location of the devices and beamforming training. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
TSAI is not relied on for second beam position is a beam position with an optimal signal.
In an analogous art, Norita discloses a second beam position is a beam position with an optimal signal (Par. 175, “When the beam forming technology is used, optimal beam angles are determined on both transmitter and receiver sides, i.e. at a user terminal 1 and the access point 2, through a negotiation, and use the combination of the optimal beam angles on both transmitter and receiver sides to perform communication therebetween.” Note that both the transmitter and receiver determine the optimal beam for communication between them. Further, since the beam is selected based on the negotiation by both transmitter and receiver, the beam is chosen to be optimal based on location and beam angles).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Norita, for the purpose establishing an optimal beam based on the position of the devices using input of both receiver and transmitter. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 10, the combination of TSAI/Tran and Norita discloses the electronic apparatus according to claim 9, wherein when executed by the processor, the instructions further cause the processor to: determine the first beam position based on the location of the first part; and transmit the first beam based on the first beam position, directing the first beam to the location of the first part (TSAI, Par. 33, “sensing unit may determine the location of the VR device 104 and regulate the radiation pattern of the wireless signals”. Par. 34, “ the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 and transmit the wireless signals to the VR device 104”).  
Referring to claim 14, the combination of TSAI/Tran and Norita discloses the electronic apparatus according to claim 9, wherein when executed by the processor, the instructions further cause the processor to: receive a plurality of second beams transmitted by a plurality of devices; identify each of the plurality of devices; and establish beam connection with each of the plurality of devices, including: using different communication links to establish beam connection with each of the plurality of devices, respectively; or using time division multiplexing, frequency division multiplexing, and code division multiplexing to establish beam connection with each of the plurality of devices, respectively (TSAI, FIG. 1, Par. 34, “the sensing unit of the wireless VR docking station 102 may determine location of the VR device 104 and transmit the wireless signals to the VR device 104. Note that second and third VR devices can be detected and connections established in the same manner that the first VR device linked. ”Par. 33, “to form a beam and transmit the beam to the VR device 104”, “regulate the radiation pattern of the wireless signals transmitted by the first array antenna 114-1 and the second array antenna 114-2. The radiation pattern may be regulated by utilizing a technique, such as beam forming, to form a beam and transmit the beam to the VR device 104”. Note that the device 102 senses and VR device 104 and determines its location and sends a beam to that direction. Since, the VR device is a device worn by user, thus, the transmitting would be towards the location of the first part of a user).  
Claims 17-18 recite features analogous to the features of claims 9-10 respectively. Thus, they are rejected for the same reasons as set forth above.

Claim 19 recites features analogous to the features of claims 14. Thus, it is rejected for the same reasons as set forth above.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 2020/0336183) in view of Tran (US 2020/0364187) and further in view of Norita (US 2019/0059004), and further in view of Luo (US 11,402,894).
Referring to claim 3, the combination of TSAI/Tran/Norita discloses the method according to claim 2, but is silent on wherein determining the first beam position based on the location of the first part includes: determining the first beam position corresponding to the location of the first part based on a mapping relationship between a beam position and a location.
In an analogous art, Luo discloses determining the first beam position based on the location of the first part includes: determining the first beam position corresponding to the location of the first part based on a mapping relationship between a beam position and a location (Col. 3, lines 63-67, “In a possible embodiment, after the detecting, by the VR host, current channel quality of a radio channel, the method further includes: determining, by the VR host based on a mapping relationship”. Col.  5, lines 26-62, “Generally, a location of the VR host is relatively fixed. Therefore, the VR host may determine, within a range of a first angle based on location information of the VR device, an optimal wireless transmission direction”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Luo, for the purpose establishing an optimal beam based on the position of the devices using input of both receiver and transmitter. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Claim 11 recites features analogous to the features of claim 3. Thus, it is rejected for the same reasons as set forth above.

Allowable Subject Matter

Claim(s) 4, 5, 7, 8, 12-13, 15-15 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “determining at least one backup beam position to establish at least one backup connection with the second device”, “determining, by the first device, the at least one backup beam position to establish the at least one backup connection with the second device includes: determining the at least one backup beam position with the optimal signal based on the location of the first part and a preset model library, to establish at least one backup connection with the second device, wherein the preset model library is configured to store, when a first beam position is set as a connected beam position, information of one or more second beam positions with the optimal signal, the first beam position being different from the second beam position”, “wherein: each of the plurality of second devices has a first part; and identifying each of the plurality of second devices includes: sending out an identification signal for obtaining the attribute and status information of the plurality of second devices; receiving response information returned by the plurality of second devices according to the identification signal; and determining location information of the plurality of second devices according to the response information and locations of at least two first parts of the plurality of second devices” and “ wherein determining the position of the first part of the user comprises: collecting a first image through a camera; identifying and determining a location of a head of the user in the first image according to a head recognition algorithm; and determining a coordinate of the location of the head of the user in a preset coordinate system” along with the limitations of the intermediate and base claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644